Eish, C. J.
Under the practice in this State, every motion for a new trial, whether ordinary or extraordinary, must be made during term. An ordinary motion must be made during the term at which the trial was had; and an extraordinary one may be made during a subsequent term. In this case an extraordinary motion for a new trial was made and filed in vacation; the judge heard it on its merits in vacation, and overruled it in vacation. The entire proceeding was nugatory. The judge erred in entertaining jurisdiction of the motion and deciding it upon its merits. According to previous rulings of this court his judgment *204must be reversed, with direction that the motion be dismissed. Perkins v. State, 126 Ga. 578 (55 S. E. 501), and cases cited.
No. 2609.
October 14, 1921.
This case, on writ of error from the original motion for new-trial, is reported in 151 Ga. 334 (106 S. E. 718).

Judgment reversed, with direction.


All the Justices concur, except Atkinson, J., absent on account of siclcmess.